Citation Nr: 0311804	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  92-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left kidney 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis.

3.  Entitlement to an increased rating for chronic 
prostatitis with recurrent urinary tract infection, currently 
evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to January 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on an appeal from November 1991 and July 1994 rating 
decisions of the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The Board remanded 
the case in February 1994 and August 1995.  By decision dated 
in June 1999, the Board denied service connection for 
hypertension and remanded the remaining issues for additional 
development and adjudication by the RO.  


FINDINGS OF FACT

1.  In April 1987, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for a left kidney 
disorder.  The veteran was notified of that determination, 
and he did not appeal.

2.  New evidence related to the veteran's claim for service 
connection for a kidney disorder received since the RO's 
April 1987 decision does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In April 1989, the Board denied a claim for service 
connection for costochondritis. The veteran was notified of 
the denial, and he has not sought reconsideration.

4.  Evidence received since the April 1989 Board decision is 
not new, nor is it so significant it must be considered in 
connection with a claim for service connection for 
costochondritis.

5.  The service-connected chronic prostatitis is manifested 
by complaints of hematuria and urinary frequency without 
evidence of incontinence and the requirement for the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.

6.  The veteran has a high school education with two years of 
college in the area of drafting.

7.  The veteran's service-connected disabilities are not 
shown to be so disabling as to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The RO's April 1987 decision, which determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of service connection for a left 
kidney disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2002).

2.  New and material evidence has not been received since the 
RO's April 1987 decision, and the claim for a left kidney 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).

3.  The Board's April 1989 decision, which denied a claim for 
service connection for costochonritis, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

4.  New and material evidence has not been received since the 
Board's April 1989 decision, and the claim for 
costochondritis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

5.  The criteria for rating in excess of 40 percent for the 
service-connected chronic prostatitis are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.115a, Diagnostic Code 7527 
(1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2002).

6.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 3.340, 3.341(a); 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The veteran's claims were received in July 1991 and April 
1994.  There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In March 1995, the veteran submitted signed release forms so 
that the records of Dr. Cush and Dr. Thomason could be 
obtained.  Each release form requests that dates of treatment 
be provided.  The release for Dr. Cush shows the dates of 
treatment as "pending SS Disability Exam."  These requests 
were valid for ninety (90) days.  In September 1995, the RO 
asked the veteran to submit signed release forms so that the 
records of Drs. Cush and Thomason could be obtained.  In 
October 1995, the veteran submitted copies of release forms 
identifying treatment at the Shreveport, Louisiana VA Medical 
Center.  He did not provide release forms for the records of 
Dr. Cush or Dr. Thomason.  In February 1996, the RO again 
asked the veteran to execute release forms so that the 
records of Dr. Cush and Thomason could be obtained.  In 
November 1996, the veteran submitted a signed release form 
for the records of Dr. Thomason.  He has not provided a 
release form so that the records of Dr. Cush can be obtained.  
The RO requested records from Dr Thomason, as well as records 
from Social Security Administration and Dr. Kohli.  In 
January 1997, the letter to Citizen's Medical Center and Dr. 
Kohli was returned with a note indicated that only record was 
a disability physical which would have to be obtained by the 
appropriate entity.

The RO has obtained the veteran's service medical records, 
private and VA outpatient treatment records, a November 1994 
examination report of Dr. Thompson, and records of the Social 
Security Administration, including the April 1995 examination 
by Dr. Kohli.  Based upon the fact that the veteran has never 
resubmitted a release for Dr. Cush, and that VA has a report 
of examination for Social Security conducted in April 1995, 
it is reasonable to assume that records from Dr. Cush are 
either not forthcoming.  The RO has obtained the private 
medical records for which the veteran has submitted the 
appropriate release forms.  Because he never submitted a 
second release form for the records of Dr. Cush, despite 
being asked to do so twice by the RO, those records cannot be 
obtained.  

By letter dated in April 2001, the RO advised the veteran of 
the VCAA with regard to a claim of service connection for a 
back disability.  He was advised that the VA would assist him 
in obtaining evidence necessary to establish entitlement to 
benefits.  He was informed that the RO would request private 
medical records and related evidence as well as records from 
VA health-care facilities and any other relevant records held 
by any Federal department or agency that the veteran 
adequately identified and authorized the VA to obtain.  The 
veteran was again notified of the provisions of the VCAA, and 
the implementing regulations, in the July 2001 supplemental 
statement of case regarding the issues on appeal.  The cover 
letter that accompanied the SSOC again advised the veteran to 
identify any additional medical evidence that may be 
available to substantiate the claims.  He was instructed to 
provide the name and address of the person, company, agency 
or medical provider who has evidence and to sign the enclosed 
release to allow the RO to request that evidence on his 
behalf.  In August 2001, the veteran submitted a release that 
identified only treatment during active service and treatment 
at the VA; this information has been obtained.  Thus, the 
veteran was notified that he should provide information (who 
treated him) and the RO would get the records.  The veteran 
has not identified any additional medical records that have 
not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA outpatient treatment records, private 
treatment records, Social Security records and service 
medical records.  The veteran has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 
September 1991, October 1995, and August 1997.  As will be 
discussed more fully below, the Board finds that there is no 
further obligation to provide a medical examination with 
regard to the claims regarding a left kidney disorder and 
costochondritis as there is no competent medical evidence of 
disability associated with the veteran's active service.  See 
Wells v. Principi, 326 F. 3rd. 1381 (Fed. Cir. 2003).

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the July 2001 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II. Claims to Reopen

A.  Finality 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2002).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time. 
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2002).

In April 1987, the RO denied a claim of entitlement to 
service connection for a left kidney disorder.  The RO 
notified the veteran of the determination and of his 
appellate rights in a letter dated in April 1987.  The 
veteran did not appeal.  This decision became final.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2002).  When the Board disallows a claim, 
the claim may not be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).

In February 1984, the RO denied a claim of entitlement to 
service connection for costochondritis.  By rating action in 
June 1988, the RO continued the denial of service connection 
for costochondritis.  The veteran appealed.  In an April 1989 
decision, the Board denied the claim.  Reconsideration has 
not been ordered, and the Board's April 1989 decision is 
final.


B.  New and Material Evidence

In order to reopen a claim, which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  These claims were filed 
before August 29, 2001, and they are governed by the previous 
version of 38 C.F.R. § 3.156(a), under which new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


C.  Left kidney disorder

The evidence of record at the time of the RO's April 1987 
decision included service medical records, private and VA 
medical records, report of January 1984 VA examination and 
the veteran's written contentions.  The veteran asserted that 
he had a chronic kidney disorder that was first diagnosed 
while on active duty.  The service medical records show that 
during service, the veteran was treated for various urinary 
tract complaints, including recurrent hematuria, and pain in 
the lower quadrant and kidney area.  Testing was negative for 
any renal condition.  The January 1975 intravenous pyelogram 
was normal except for malrotation of the left kidney.  It was 
indicated that malrotation of the left kidney was an 
incidental finding of no clinical significance.  A February 
1976 Medical Board Report showed that the veteran was 
hospitalized for evaluation of recurrent hematuria.  It was 
indicated that all testing was normal with the exception of 
nonpathologic malrotation of the left kidney.  It was 
concluded that no significant disease was found.  The March 
1976 report of separation examination showed that clinical 
evaluation and urinalysis was normal.  

March 1978 private outpatient treatment records showed 
treatment for complaints of lower abdominal pain and 
hematuria and included diagnoses of prostatitis, urinary 
tract infection and possible congenital kidney defect.  A 
January 1983 private medical statement included a diagnosis 
of chronic prostatitis.  On VA examination in January 1984, 
the veteran complained of continued urinary tract problems 
with hematuria and dysuria.  There was no diagnosis of a 
kidney disorder.  Private and VA outpatient treatment records 
dated from March 1984 to February 1987 showed treatment for 
prostatitis.  

By rating action in February 1984, service connection was 
denied for a left kidney disorder.  The veteran appealed that 
decision.  By decision dated in November 1984, the Board 
denied service connection for a left kidney disorder.  By 
rating action in April 1987, the RO determined that new and 
material evidence had not been presented to reopen the 
previously denied claim for service connection for a left 
kidney disorder.  At the time of the RO's April 1987 
decision, there was no medical evidence of a nexus linking a 
left kidney disorder and the veteran's service.

Evidence submitted since the RO's April 1987 rating decision 
consists of numerous VA outpatient treatment records dated 
from April 1984 to March 2001, private hospital records dated 
in July 1989, an April 1995 private examination report, 
reports of VA examinations conducted in September 1991, 
October 1995 and August 1997, statements of the veteran, and 
records of the Social Security Administration.  In August 
2001, the veteran submitted duplicate copies of service 
medical records and postservice private and VA treatment 
records. 

The VA outpatient treatment records show treatment for 
various conditions, including prostatitis, for which service 
connection is in effect.  A January 1990 report of ultrasound 
testing noted a history of "malanated" left kidney and a 
small 1-1/2 centimeter cyst in the left kidney was identified.  
No other particular abnormality was identified.  The 
impression was cyst left kidney.  The July 1989 private 
hospital records showed that the veteran was seen with 
complaints of "bad water".  It was reported that he had 
diarrhea, yellow eyes, dark urine and light stool.  A history 
of rotated kidney was also noted.  It was indicated that lab 
tests were ordered and no diagnosis was indicated.  None of 
the VA treatment records or private hospital records include 
any evidence, to include a competent medical opinion, linking 
a left kidney disorder to the veteran's active service.

On VA examination in September 1991, the veteran reported a 
history of hematuria and frank pain during service and that a 
malrotated left kidney was found.  The impression included 
history of hematuria and malrotated kidney by patient's 
history and history of chronic prostatitis.  

A March 1990 private examination report shows that the 
veteran was evaluated with regard to a claim for Social 
Security benefits.  A history of malrotation of the kidney 
was reported.  The impression was chronic recurrent 
prostatitis and there was no diagnosis rendered regarding the 
left kidney.  An April 1995 private examination report 
indicated that the veteran was seen for a disability physical 
with multiple complaints, mainly chest pain and prostatic 
problems.  The examiner noted that renal ultrasound had 
revealed small cyst of the left kidney.  The diagnoses 
included small cyst, left kidney and questionable chronic 
renal disease.

On VA examination in October 1995, the examiner reviewed the 
record and noted testing had revealed a malrotated left 
kidney.  It was concluded that the rotated left kidney 
appeared to have been present for years and was probably 
congenital in nature.  It was indicated that the malrotated 
kidney did not cause urinary frequency, which was attributed 
to his service-connected prostatitis.  It was concluded that 
kidney function was normal and that the rotation of the left 
kidney should not cause prostate problems.  

On VA examination in August 1997, the veteran reported that 
the onset of kidney problems was during service when he was 
hospitalized for an appendectomy.  The veteran's treatment 
during service was noted and that past imaging demonstrated a 
small cyst and malrotation of the left kidney.  The diagnoses 
included by imaging, malrotation of the left kidney and cyst 
of the left kidney, each of no clinical significance and no 
medical impairment.  It was concluded that there was no 
clinically significant renal disease present.  

Records from the Social Security Administration pertaining to 
the veteran's claim for disability benefits were received in 
May 1994 and May 1997.  Those records include statements of 
the veteran which show that he claimed that his disabilities 
included a kidney disorder, duplicate copies of VA and 
private treatment records, statements of the veteran 
regarding the claimed disabilities and orders and decisions 
rendered in the veteran's case.  The May 1997 cover letter 
noted that the veteran filed for disability benefits twice 
but was denied benefits.  Those records contain no evidence 
showing that the claimed kidney disorder was incurred during 
service.

The Board finds that the new medical evidence, which includes 
VA and private medical evidence and VA examination reports, 
does not provide evidence that shows that a left kidney 
disorder was incurred in or aggravated by service. Therefore, 
the Board finds that the new VA and private medical evidence 
submitted subsequent to the April 1987 rating decision, while 
new, is not material because it does not bear directly and 
substantially on the specific matter of the claim, as it does 
not provide any competent evidence tending to show that the 
veteran has a current kidney disorder which was incurred in 
or aggravated by his active service.  While the new VA 
outpatient treatment records and examination reports noted 
findings of a cyst on the left kidney and a malrotated left 
kidney, there is no evidence showing that that the veteran 
has a current left kidney disorder that was incurred in 
service.  The most recent VA examination report concluded 
that malrotation and a cyst of the left kidney were each of 
no clinical significance and no medical impairment.  It was 
concluded that there was no clinically significant renal 
disease present.  The Board notes that in order to establish 
service connection for a particular disability, the evidence 
must show that the disability is currently manifest.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to case where such incidents have resulted in a 
disability. See 38 U.S.C. §1110.  In the absence of proof of 
present disability there can be no valid claim.).  

As for the duplicate service medical records and VA 
outpatient treatment records, that evidence is not new or 
material as it has been previously considered by the RO.  
Such evidence does not constitute new evidence.

The records of the Social Security Administration show that 
the veteran was seeking disability benefits for several 
disabilities, including a claimed kidney disorder.  That 
evidence includes his statements regarding his claim and 
duplicate private and VA medical evidence.  The Board finds 
that these records, while new, are not material because they 
does not bear directly and substantially on the specific 
matter of the claim, because they do not provide any 
competent evidence tending to show that the claimed kidney 
disorder is in any way related to the veteran's service.

The additional evidence also consists of the statements of 
the veteran.  These statements are essentially duplicative of 
his previous contentions that he incurred a kidney disorder 
during service.  The veteran's statements, while new, are not 
material because they do not provide evidence that shows that 
a kidney disorder was incurred in or aggravated by service.  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Laypersons are not qualified to render a medical 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The veteran simply has not 
submitted competent medical evidence that shows that the 
claimed kidney disorder is currently present and that it was 
incurred in or aggravated by service.  Therefore, his 
statements are not material as they do not bear directly and 
substantially upon the claim such that it must be considered 
in order to fairly decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for a left kidney disorder and that claim 
is not reopened.  It follows that the benefit sought on 
appeal must remain denied.  


D.  Costochondritis

In February 1984, the RO denied a claim for service 
connection for costochondritis.  The veteran did not appeal 
that decision and it became final. By decision dated in April 
1989, the Board found that the June 1988 RO decision appealed 
by the veteran, had reopened and denied a claim for service 
connection for costochondritis.  The Board denied service 
connection for costochondritis in April 1989.  The Board's 
decision was final.  See 38 U.S.C.A. § 7104(b) (West 2002).

The evidence of record at the time of the Board's April 1989 
decision included the veteran's service medical records, VA 
outpatient records dated from January 1984 to May 1987, 
private medical records dated from January 1977 to February 
1987, report of VA examination in January 1984, and the 
statements of the veteran and written testimony.  The service 
medical records showed that the veteran was seen in March and 
October 1975 for complaints of chest pain and the assessment 
was costochondritis.  On discharge examination in March 1976, 
there were no complaints, findings or diagnoses of 
costochondritis.  

A January 1977 private medical statement noted a history of 
chest pain during service, usually in stress situations.  The 
diagnoses included psychophysiologic chest pain, moderate.  
Private outpatient treatment records of the same physician 
show that the veteran was seen in February 1987 and March 
1978 with complaints of chest pain and the impressions 
included chest pain and psychophysiologic chest pain, 
respectively.  

On VA examination in August 1984, the veteran reported that 
sharp substernal chest pain which started in 1975.  There was 
no diagnosis rendered regarding the reported chest pain.  

VA outpatient records showed that in May 1987, the veteran 
complained of chest pain and the impression included chronic 
chest wall pain and tenderness, probably mild 
costochondritis.  

Evidence submitted since the Board's April 1989 decision 
consists of numerous VA outpatient treatment records dated 
from March 1989 to March 2001, private hospital records in 
July 1989, private examination reports dated in March 1990, 
and April 1995; reports of VA examinations conducted in 
September 1991, October 1995, and August 1997; statements of 
the veteran, and records of the Social Security 
Administration.  In August 2001, the veteran submitted 
duplicate copies of service medical records and postservice 
private and VA treatment records. 

The VA outpatient records show that the veteran was seen in 
June 1989 and reported a history of costochondritis.  The 
assessment included chest wall pain.  Entries dated between 
August and October 1990 show complaints of chest pain and in 
October 1990 the assessment included hypochondriasis.  A 
September 1997 VA outpatient record shows that the veteran 
reported a history of costochondritis in service and that he 
had right chest swelling.  The assessment included 
costochondritis.  

The March 1990 private examination report and the September 
1991 and August 1997 VA examination reports contain no 
complaints, findings or diagnoses of any chest pain or 
costochondritis.  On VA examination in October 1995, the 
examiner noted that the veteran's complaints included chest 
pain all of the time, which he indicated began in 1973 during 
service.  There was no diagnosis of costochondritis and the 
examiner concluded that the veteran's current chronic 
prostatitis was not related to his chest complaints or chest 
pain.  

As noted above, records from the Social Security 
Administration pertaining to the veteran's claim for 
disability benefits were received in May 1994 and May 1997.  
Those records include statements of the veteran which show 
that he claimed that his disabilities included 
costochondritis, duplicate copies of VA and private treatment 
records, statements of the veteran regarding the claimed 
disabilities and orders and decision rendered in the 
veteran's case.  The cover letter dated in May 1997 noted 
that the veteran filed for disability benefits twice but was 
denied benefits.  Those records contain no evidence showing 
that the claimed costochondritis was incurred during service.

The Board finds that the new medical evidence, which includes 
VA and private medical evidence and VA examination reports 
does not provide evidence showing that costochondritis was 
incurred in or aggravated by service.  Therefore, the Board 
finds that the new VA and private medical evidence submitted 
subsequent to the April 1989 Board decision, while new, is 
not material because it does not bear directly and 
substantially on the specific matter of the claim, as it does 
not provide any competent evidence showing a medical nexus 
between the current costochondritis and the veteran's 
service.  While the new VA outpatient treatment records show 
complaints of chest and diagnoses of costochondritis, there 
is no competent medical evidence showing that the current 
complaints are related to the complaints of chest pain in 
service.  None of the new VA examination reports show a 
diagnosis of costochondritis.  A showing of a nexus between 
the current costochondritis and the complaints shown in 
service would be required in order for the evidence to bear 
directly and substantially upon the claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the claim.

As for the duplicate service medical records and VA 
outpatient treatment records, that evidence is not new or 
material as it has been previously considered by the RO.  
Such evidence does not constitute new evidence.

The records of the Social Security Administration show that 
the veteran was seeking disability benefits for several 
disabilities, including claimed costochondritis.  That 
evidence includes his statements regarding his claim and 
duplicate private and VA medical evidence.  The Board finds 
that these records, while new, are not material because they 
does not bear directly and substantially on the specific 
matter of the claim, as they does not provide any competent 
evidence tending to show that the current costochondritis is 
in any way related to the veteran's service.

The additional evidence also consists of the statements of 
the veteran.  These statements are essentially duplicative of 
his previous contentions that the onset of costochondritis 
was during active service.  The veteran's statements, while 
new, are not material because they do not provide evidence 
that shows that a costochondritis was incurred in or 
aggravated by service.  Where a claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Laypersons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran has not submitted competent medical evidence that 
shows that the claimed costochondritis was incurred in or 
aggravated by service.  Therefore, his statements are not 
material as they do not bear directly and substantially upon 
the claim such that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for costochondritis and that claim is not 
reopened.  The benefit sought on appeal must remain denied.  


III.  Increased rating for chronic prostatitis

The veteran seeks an increased rating for the service-
connected chronic prostatitis.  He submitted his claim in 
July 1991 and asserts, in effect, that his chronic 
prostatitis has increased in severity as evidenced by blood 
in the urine.  By rating action in November 1991, the RO 
denied a rating in excess of 10 percent for the service-
connected chronic prostatitis with recurrent urinary tract 
infection.  By rating action in December 1997, the RO granted 
a 40 percent rating under Diagnostic Code 7527, effective 
from the date of claim in July 1991.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

The ratings for the genitourinary system were changed in 
1994.  See 59 Fed. Reg. 2523-2528 (Jan. 18, 1994).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 2002).

Under the old rating criteria, Diagnostic Code 7527 provided 
that prostate infections were evaluated as chronic cystitis 
under Diagnostic Code 7512 in accordance with resulting 
functional disturbance of the bladder.  The maximum 60 
percent evaluation was warranted when incontinence existed, 
requiring constant wearing of an appliance.  A 40 percent 
evaluation required severe disability with urination at 
intervals of 1 hour or less; a contracted bladder.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7257 (1993).

Under the new rating criteria, Diagnostic Code 7527, 38 
C.F.R. § 4.115b (2002), now provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

The only rating in excess of 40 percent applicable to the 
veteran's disability is under voiding dysfunction, which is 
evaluated based on symptoms of urine leakage, frequency, or 
obstructed voiding.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  When these 
factors require the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day, a 60 percent evaluation is warranted. When there is 
leakage requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, a 40 percent disability 
rating is warranted.  See 38 C.F.R. § 4.115a (2002).  There 
is no rating higher than 40 percent under the ratings 
assignable for urinary frequency and obstructed voiding.  See 
38 C.F.R. § 4.115a (2002).

The Board finds that the objective evidence does not support 
a rating in excess of 40 percent for the service-connected 
chronic prostatitis under either the old or new criteria of 
Diagnostic Code 7528.  The evidence of record includes 
numerous VA and private outpatient records dated from January 
1990 to March 2001.  Also of record are VA examination 
reports dated in September 1991, October 1995 and August 
1987.  The veteran has not contended and the pertinent 
medical evidence does not show that the veteran requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, which would 
warrant a 60 percent rating under the new criteria of 
Diagnostic Code 7527.  Similarly, there is no evidence 
showing the existence of incontinence requiring constant 
wearing of an appliance that would warrant a 60 percent 
rating under the old criteria of Diagnostic Code 7527.  The 
VA outpatient records show that the veteran has been treated 
for complaints of hematuria and urinary frequency for many 
years.  There is no evidence showing the he has complained of 
incontinence or that he uses absorbent materials or an 
appliance.  There was no complaint of incontinence made on VA 
examination in September 1991.  On VA examination in October 
1995, the examiner specifically indicated that the veteran 
had no incontinence of urine; no urine leakage and he did not 
wear an incontinence pad or pouch for the penis.  On VA 
examination in August 1997, the veteran denied incontinence.  
As indicated, there is no evidence in the recent VA 
outpatient records demonstrating that the veteran has 
incontinence or uses absorbent materials or an appliance.  
For instance, when seen in November 2000 for a genitourinary 
examination, the veteran reported that he had not seen any 
gross hematuria recently and had no significant voiding 
complaints.  This evidence, when combined with the VA 
examination reports shows that are no complaints or findings 
to support a rating in excess 40 percent for the service-
connected prostatitis under either the old or new criteria of 
Diagnostic Code 7527 and the Board concludes that the 
veteran's claim must be denied.  

IV.  TDIU


In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2002).  If the veteran has two or more service-
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b)(2002), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).

Service connection is in effect for chronic prostatitis, 
rated as 40 percent disabling and for appendectomy scar, 
rating as noncompensable.  The veteran's combined disability 
rating is 40 percent.

On his Application for Increased Compensation Based on 
Unemployability, received in April 1994, the veteran 
indicated that he has a high school education, as well as two 
years of college.  He indicated that his education included 
drafting (house design).  He indicated that he last worked in 
1986.  He stated that a kidney problem was the service-
connected disability preventing employment.  In June 1994, he 
reported previous work history from the time of discharge 
from service to 1986 consisted of odd jobs.  

Following a complete review of the record, the Board finds no 
medical or other evidence of record that the veteran is 
unemployable due to his service-connected disabilities.  The 
veteran's service-connected disabilities are not shown to be 
so disabling as to preclude him from securing or following 
substantially gainful employment in keeping with his 
education and occupational experience. The Board acknowledges 
that the veteran's service-connected disabilities may impair 
employment activity.  However, that factor alone is not 
enough to consider the veteran unemployable.

With regard to the noncompensable appendectomy scar, there is 
no evidence showing complaints, treatment or diagnosis 
relating to the scar.  The veteran has not asserted that this 
disability precludes employment or has increased in severity.  
Accordingly, the Board concludes that this disability does 
not render or contribute to the veteran being unable to 
secure or follow a substantially gainful occupation as 
claimed.

As discussed above, the service-connected chronic prostatitis 
is 40 percent disabling and is manifested by complaints of 
hematuria and urinary frequency.  It has not been 
demonstrated that the veteran is incontinent or must wear 
absorbent pads or other appliances that may interfere with 
employment.  The numerous outpatient records show that the 
veteran has received ongoing treatment for this disability 
but there is no competent medical evidence showing that the 
service-connected chronic prostatitis prevents employment.  
The veteran's TDIU claim was received in April 1994.  An 
April 1995 private examination report for purposes of Social 
Security disability benefits indicated a history of 
prostatitis and there was no opinion that prostatitis 
prevented employment.  VA examinations conducted in October 
1995 and August 1997 do not show that chronic prostatitis 
precluded the veteran from working.  

The Board finds that there is no medical statement or other 
evidence of record indicating the veteran is unable to work 
due to his service-connected disabilities.  Furthermore, the 
Board emphasizes that difficulty in obtaining or retaining 
employment is not the standard; rather, it must be shown that 
the veteran's service-connected disabilities preclude all 
forms of substantially gainful employment, consistent with 
his educational and vocational history.  Such is not shown 
here by persuasive evidence.  Here, the veteran is shown to 
have at least a high school education.  He has some training 
in an area that does not require extensive physical exertion.  
While the veteran has received ongoing outpatient treatment 
for prostatitis, there is no evidence of an exceptional or 
unusual disability picture due to prostatitis manifested by 
either frequent hospitalization for that disability or by 
evidence of marked interference with employment.  In short, 
there is no persuasive evidence of record that supports the 
veteran's claim that he is unemployable by virtue of his 
service-connected disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a left kidney 
disorder and costochondritis, the claims are denied.

Entitlement to a rating in excess of 40 percent for chronic 
prostatitis is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

